Orders of the Public Service Commission modified by providing that the work to be included as part of the ehmination be limited to that part of the highway extending 636 feet on the north side of the bridge and 740 feet on the south side. As so modified, the orders are affirmed, without costs. In our opinion the new *749road construction work, beyond the distances stated, is not to be regarded as a part of the grade crossing elimination work, and is not to be considered as approaches to the bridge. It is ordinary new highway construction and should be paid for by the State or county, or both, out of moneys to be raised in the manner provided by chapter 464 of the Laws of 1928.  Rich, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents, being of opinion that since the Public Service Commission had the power to include within the elimination the construction of a new highway, the exercise of its judgment in this ease was reasonable and should not be interfered with. Settle order on notice.